IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00285-CV

   IN THE ESTATE OF HENRIETTA CANNON STONE, DECEASED


                           From the 278th District Court
                              Madison County, Texas
                          Trial Court No. 09-11985-278-10


                                       ORDER


       This appeal was referred to mediation on February 27, 2014. A mediator was

assigned in the same order and mediation was to take place within 30 days from the

date the assignment of the mediator. We have received a letter from appellees that

mediation has been set for a time beyond the 30 day period ordered. We construe this

letter to be a motion to extend the time to participate in mediation.

       Accordingly, the motion is granted. Mediation is ordered to occur within 60

days of our February 27, 2014 referral order. All other provisions of the order dated

February 27, 2014 remain in place.

                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed April 3, 2014




In the Estate of Stone                 Page 2